Citation Nr: 1616786	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  15-41 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 38 U.S.C. § 1151 for closed enterocutaneous fistula and abdominal scarring, status post hernia repair and small bowel resection.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from August 1957 to August 1961.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There was no VA fault in diagnosing and treating the Veteran's hernia but subsequent complications were due to events that were not reasonably foreseeable.  

2.  The Veteran incurred an additional disability due to an event which was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under 38 38 U.S.C. § 1151 for closed enterocutaneous fistula and abdominal scarring, status post hernia repair and small bowel resection are met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

By letter in March 2013 the RO satisfied its duty under the VCAA to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claim for compensation under the provisions of 38 U.S.C.A. § 1151; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  Of record are the Veteran's service treatment records (STRs) and VA treatment records.  Also on file are private clinical records from the Landmark Hospital and the Freeman Health System.  

The Veteran's attorney was provided a copy of the record on appeal in July 2014.  Moreover, the Veteran was furnished a VA examination and a medical opinion was obtained in October 2013.  

The Veteran's attorney has stated in a January 2016 letter that the record on appeal does not contain VA records of the Veteran's family having met with a VA patient advocate prior to discharge from his initial VA hospitalization and, also, that the Veteran's attorney was not provided a copy of the consent form which was executed prior to the Veteran's bowel resection on April 3, 2012.  The attorney also challenged the rationale of the October 2013 VA examiner and in support of this argument has submitted a February 2007 medical article regarding the "devastating" effects of anastomic leaks following bowel resection surgery and that the development of his leak so soon after surgery was attributable to the surgical technique which was used, as opposed to being systemic in cause.  Moreover, he was not taken back for surgical revision until more than 16 hours after the leak was discovered.  

However, in light of the favorable outcome in this appeal, any defect as to the proper notice and duty to assist is not prejudicial.  

Background

VA treatment records reveal that the Veteran underwent a colonoscopy on April 2, 2012.  

On April 3, 2012, the Veteran had an exploratory laparotomy with repair of Spigelian hernia and small bowel resection. 

On April 10, 2012, the Veteran had small bowel anastomotic dehiscence with peritonitis, ischemic omentum and ischemic abdominal wall. 

On April 20, 2012, the Veteran had a wound debridement, abdominal wall debridement and closure.  After the abdominal wall debridement, he developed a cutaneous fistula.  At that time, he desired to be transferred to another facility.  On April 26, 2012, the Veteran was transferred to Freeman West Health System with an enterocutaneous fistula. 

On May 10, 2012, the Veteran underwent another laparotomy with lysis of adhesion, small bowel resection, gastrostomy tube placement, wound debridement and drainage of an intra-abdominal abscess. 

On May 17, 2012, the Veteran was admitted to Landmark Hospital of Joplin for a non-healing abdominal surgical wound, status post hernia repair and a closed enterocutaneous fistula. 

In October 2013 the Veteran underwent a VA examination and the examiner reviewed the claim file and electronic records, including "CPRS."   It was noted that the Veteran had had a Spigelian hernia repaired by laparotomy and small bowel resection and a complicated post-operative course with dehiscence of abdominal wall wound and protracted secondary healing.  The examiner observed extensive scarring on the lower two thirds of the abdominal wall and rectus hernia in the upper third abdominal wall.  

The examiner found that the Veteran had extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall, such as to be inoperable.  Also, the Veteran had large longitudinal midline and transverse scars, several smaller scars relating to previous surgical retention sutures and drains which, overall, were consistent with secondary healing after primary closure failed.

The VA examiner reviewed all records associated with the Veteran's treatment at the Fayetteville VA Medical Center, to include the Freeman and Landmark hospital records.  

Also of record were statements from the Veteran's family and friends attesting to his condition immediately following his initial VA surgery, and his condition thereafter.  

The examiner stated that the condition of the abdominal wall and status after surgery was the direct result of procedures performed at the VA.  The post-operative events, such as dehiscence of the small bowel anastomis or peritonitis or sepsis or wound dehiscence or fistula would not have occurred in the absence of the initial surgery.  

The examiner stated that there was abundant evidence in the record to show that the Veteran was attended to daily by medical and surgical attending staff, and that the staff examined him, recorded their observations, and made and executed reasonable decisions.  The examiner opined that there was no evidence in the record to indicate that the providers ignored available evidence or that their care was inappropriate.  The examiner further opined that the consent form was comprehensive and specified all manner of complications, including hernias, poor healing and many others, including a separation of a surgical bowel anastomosis. 

The specific initial event and the sequence of events following, while possible, and considered in the consent, could not have been reasonably foreseen, in [his] opinion, by a reasonable provider.  Moreover, separation of a suture line in an intestinal anastomosis is decidedly uncommon.

The examiner reported that the records reflected numerous timely notes to show that steps were taken as soon as complications became known and that the Fayetteville VAMC provided frequent assessment of care and adjustment in treatment, such as nutrition support and antibiotics.  For example, determination of therapy resistance to antibiotics was promptly recognized and medications were adjusted.  Surgical steps, such as wound exploration or revision surgery were done promptly upon recognition of complications.  

In summary, the examiner indicated that the Veteran had survived a situation that had a mortality rate approaching 50 percent.  The examiner concluded that while the series of complications were life-threatening and difficult to treat, no single step at any time was such that it led to ultimate treatment failure.  

Also on file are statements from the Veteran's friends and family as to the sequence of events leading to his initial VA hospitalization and his condition and the events that followed.  

Law and Regulations

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).  

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).  

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility. 38 C.F.R. § 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  Loving, 19 Vet. App. at 101.  

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  

Thus, 38 U.S.C.A. § 1151 contains two causation elements - an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The report of the October 2013 VA examination establishes that the Veteran has an additional disability following his initial VA surgery consisting of diffuse destruction or weakening of muscular and fascial support of the abdominal wall.  That report also states that the disability was the "direct result" of VA surgery.  Thus, because the additional disability was caused by the hospital medical treatment, the only remaining question is whether the additional disability is due to VA's fault or was due to an unforeseen event.  Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  

Addressing first the matter of VA fault, the 2013 VA examiner opined that there was no VA fault.  That examiner found that there was no evidence that the Veteran's care was inappropriate and that VA treating personnel took steps as soon as complications became known and no single step led to ultimate treatment failure.  

Although the Veteran's attorney challenges this particular conclusion of the 2013 VA examiner on the basis that surgical revision was not done on a timely basis, the Board need not address this matter further.  This is because as to the matter of causation the elements of VA fault and an event not reasonably foreseeable are alternative means of establishing entitlement to compensation under 38 U.S.C.A. § 1151.  In this regard, the 2013 VA examiner indicated that the consent form was comprehensive and specified all manner of complications, including hernias, poor healing, and separation of a surgical bowel anastomosis.  On the other hand, that 2013 VA examiner also stated that while possible, the specific initial event and the following sequence of events "could not" have been reasonably foreseen by a reasonable healthcare provider.  And, moreover, the separation of a suture line in an intestinal anastomosis was decidedly uncommon.  The Board finds that all elements for entitlement to compensation under 38 U.S.C.A. § 1151 have been met inasmuch as the Veteran now has an additional disability which is due to VA treatment resulting from an unforeseen event.  38 U.S.C.A. § 5107(b) and; 38 C.F.R. § 3.102; see also Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  


ORDER

Compensation under 38 U.S.C. § 1151 for closed enterocutaneous fistula and abdominal scarring, status post hernia repair and small bowel resection is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


